IN THE SUPREME COURT OF IOWA
                           No. 118 / 04-1540

                       Filed December 22, 2006

MARTIN J. BAHL, LINDA C. BAHL, and
TERRENCE G. BAHL,

      Appellants,

vs.

THE CITY OF ASBURY, IOWA, and the
CITY COUNCIL OF ASBURY, IOWA,

      Appellees.

________________________________________________________________________
      Appeal from the Iowa District Court for Dubuque County, Alan L.

Pearson, Judge.



      Developers appeal adverse declaratory judgment holding Iowa law

does not protect mobile home parks from discriminatory zoning.

AFFIRMED.



      Brian J. Kane and D. Flint Drake of Kane, Norby & Reddick, P.C.,

Dubuque, for appellants.


      Stephen J. Juergens of Fuerste, Carew, Coyle, Juergens &

Sudmeier, P.C., Dubuque, for appellees.
                                         2

STREIT, Justice.

       “A rose may still be a rose if called by another name but not so for

manufactured housing.” 1         We are called on to determine whether a

“mobile home” is a “manufactured home.” Developers claim the City of

Asbury unlawfully discriminates against “mobile home” parks through

zoning restrictions.      Developers contend Iowa law requires “mobile

homes”—the kind with hitches, wheels, and/or axles—be treated the

same as traditional homes built on site. We find the statute in question,

which prohibits cities from discriminating against “manufactured

housing,” only pertains to factory-built homes that sit on permanent

foundations. Because developers’ proposal calls for “mobile homes,” the

city may treat it differently in comparison to other types of housing

developments.      Accordingly, we affirm the district court’s declaratory

judgment.
       I.     Facts and Prior Proceedings

       The Bahls own real estate in Asbury which is zoned A-1 for

agricultural use. Since 1997, the Bahls have repeatedly sought to have

their land rezoned in a manner that would allow them to develop a

community of prefabricated 2 homes to be called “Oak Meadows.”                  The

Bahls’ rezoning applications have been resisted by neighbors and

Asbury’s city counsel.

       After the Bahls’ second request for rezoning was denied in 1999,

they filed suit alleging Asbury’s zoning ordinance requiring “mobile


       1A  line from the ever-witty Chief Judge Alan Pearson’s decision upholding
Asbury’s city zoning ordinance. Bahl v. City of Asbury, No. CVCV053776, slip op. at 4
(D. Iowa Sept. 13, 2004).

      2We use the term “prefabricated home” because the parties disagree on the

meaning of “mobile home” and “manufactured home.”
                                         3

home” parks to be located only in R-4 (high density residential) districts

violated Iowa Code section 414.28A (1999). Under section 414.28A, “[a]

city shall not adopt or enforce zoning or subdivision regulations or other

ordinances     which    disallow    or   make     infeasible    the   plans    and

specifications of land-leased communities because the housing within

the land-leased community will be manufactured housing.”

       The district court held Asbury violated section 414.28A because

one reason for denying the Bahls’ rezoning request was the fact the

proposed development was a land-leased community of manufactured

housing.     On appeal, we affirmed.         See Bahl v. City of Asbury, 656
N.W.2d 336 (Iowa 2002) (“Bahl I”).
       In Bahl I, we said “the plain language of section 414.28A . . .

reveals a legislative intent to require equal treatment of land-leased

communities that are composed of manufactured homes with similar

communities composed of site-built housing.” Id. at 345.

       We interpreted Asbury’s definition of “mobile home” in its zoning

ordinance to include all types of prefabricated housing. 3 Id. at 337 n.1.

In Bahl I, neither party disputed the Bahls’ proposed development was a

land-leased community of manufactured housing within the meaning of

chapter 414.     Id.   Nor did the parties dispute the Bahls’ project was

subject to the restrictions imposed on “mobile home” parks by the City’s

zoning ordinance.      Id.   Notably, the Iowa legislature used the terms

“manufactured housing” and “manufactured home” in chapter 414 of the

       3In the current action, the district court noted “it appears that the Supreme
Court [in Bahl I] misread the definition of ‘mobile home’ under the city zoning
ordinance.” However, we need not revisit that ordinance because this appeal concerns
Asbury’s revised ordinance, which clearly distinguishes between “mobile homes” and
“manufactured homes.”
                                           4

Code while Asbury used the term “mobile home” in its zoning ordinance.

Apparently, the parties were under the impression the terms could be

used interchangeably.

       After Bahl I, Asbury amended its zoning ordinance so the terms

“mobile home” and “manufactured home” are now mutually exclusive.

Under the current ordinance, a “manufactured home” means a “factory-

built structure” on a “permanent foundation,” which does not have a

“permanent hitch” or any “wheels or axles” permanently attached to its

frame. A “mobile home” is defined as all other factory-built structures—

i.e. homes with permanent hitches, wheels and/or axles.                  Asbury also

defined “land-leased community” in its ordinance.                    A “land-leased

community” is any “tract of land under common ownership upon which

10 or more occupied manufactured homes are harbored . . . .”
       The     amendments        to    Asbury’s      zoning     ordinance      require

manufactured homes be treated the same as site-built housing. Land-

leased communities for manufactured housing are permitted under the

same zoning requirements as for site-built communities. However, under

Asbury’s amended zoning ordinance, mobile home parks 4 are limited to

planned unit developments 5 (PUD) in R-3 or R-4 zones. The effect of the

City’s changes is to treat mobile home parks differently than either site-

built housing or manufactured housing as that term is used in Asbury’s

zoning ordinance.

       4Asbury defines a “mobile home park” as a “tract of land upon which two (2) or
more occupied mobile homes are harbored, either free of charge or for revenue
purposes, whether or not site-built homes or manufactured homes are also in the same
development site . . . .”

       5A  PUD is a district described as encouraging flexible and innovative design in
the development of an appropriate site. PUDs are not typically subject to normal zoning
restrictions. Instead, the project is negotiated between the developer and the city on a
case-by-case basis.
                                             5

      Because the Bahls’ development proposal includes mobile homes

as defined by Asbury’s current zoning ordinance, the Bahls filed a

declaratory judgment action in the district court asking the court to find

Asbury’s current zoning ordinance violates Iowa Code section 414.28A

(2003). 6 The district court found in favor of Asbury. It stated:

      Mobile homes as defined in the city’s zoning ordinance are
      not protected by §§ 414.28 or 414.28A. Asbury defines
      mobile homes as structures the Iowa legislature has
      excluded from protection. Asbury’s treatment of exempted
      structures does not offend §§ 414.28 or 414.28A.

The Bahls appeal.

      II.       Standard of Review

      The standard of review for a declaratory judgment action tried at

law is for correction of errors. Am. Family Mut. Ins. Co. v. Petersen, 679
N.W.2d 571, 575 (Iowa 2004) (citing United Fire & Cas. Co. v. Shelly

Funeral Home, Inc., 642 N.W.2d 648, 651 (Iowa 2002)).

      III.      Merits

      The issue before us is whether Asbury’s treatment of “mobile

home” parks under its current zoning ordinance violates section

414.28A. Section 414.28A provides:

            A city shall not adopt or enforce zoning or subdivision
      regulations or other ordinances which disallow or make
      infeasible the plans and specifications of land-leased
      communities because the housing within the land-leased
      community will be manufactured housing.

             “Land-leased community” means any site, lot, field, or
      tract of land under common ownership upon which ten or
      more occupied manufactured homes are harbored, either
      free of charge or for revenue purposes, and shall include any
      building, structure, or enclosure used or intended for use as
      part of the equipment of the land-leased community. . . . A
      manufactured home located in a land-leased community

      6All   further references to the Iowa Code are to the 2003 version.
                                    6
      shall be taxed under section 435.22 as if the manufactured
      home were located in a mobile home park.

Section 414.28A does not define “manufactured home” or “manufactured

housing.” Asbury contends the definition found in section 414.28 also

applies to section 414.28A. Section 414.28 states:

      As used in this section, “manufactured home” means a
      factory-built structure, which is manufactured or
      constructed under the authority of 42 U.S.C. § 5403 and is
      to be used as a place for human habitation, but which is not
      constructed or equipped with a permanent hitch or other
      device allowing it to be moved other than for the purpose of
      moving to a permanent site, and which does not have
      permanently attached to its body or frame any wheels or
      axles.
(Second emphasis added.) In other words, according to Asbury, section

414.28A only protects foundation-ready prefabricated homes from

discrimination and does not protect prefabricated homes with permanent

hitches, axles and/or wheels.      Using this interpretation of section

414.28A, Asbury contends its zoning ordinance satisfies section 414.28A

because it requires foundation-ready prefabricated homes to be treated

the same as traditional on-site built homes.      Asbury argues section

414.28A does not prohibit the city from restricting the location of mobile

home parks (i.e. two or more prefabricated homes with hitches, wheels

and/or axles).

      The Bahls claim Asbury’s amended zoning ordinance “is a

transparent attempt through word play to circumvent a banned form of

discrimination . . . .” The Bahls make two arguments on appeal. First,

they argue our decision in Bahl I established the “law of the case” and

consequently the prefabricated homes with hitches, axles and/or wheels

described in their rezoning application are “manufactured homes” for

purposes of their continuing application.    Second, the Bahls disagree
                                      7

with Asbury’s interpretation of section 414.28A.        The Bahls contend

“manufactured home” has a different meaning in section 414.28A than it

does in section 414.28. According to the Bahls, section 414.28 protects

foundation-ready prefabricated homes from discrimination while section

414.28A protects prefabricated homes with axles, hitches and/or wheels.

The Bahls therefore conclude section 414.28A prevents Asbury from

discriminating against its proposed development.

      A.     Law of the Case
      The Bahls contend the law of the case doctrine prevents Asbury

from “argu[ing] that the type of homes proposed in the Bahls’ application

(mobile homes) are not ‘manufactured homes’ within the meaning of the

City’s ordinance or Chapter 414.” They base this contention on the fact

the parties in Bahl I did “not dispute that the development proposed by

the Bahls is a land-leased community of manufactured housing within

the meaning of chapter 414.” Bahl I, 656 N.W.2d at 337 n.1.

      Under the law of the case doctrine, “an appellate decision becomes

the law of the case and is controlling on both the trial court and on any

further appeals in the same case.” United Fire & Cas. Co. v. Iowa Dist.

Ct., 612 N.W.2d 101, 103 (Iowa 2000) (citing Springer v. Weeks & Leo Co.,

475 N.W.2d 630, 632 (Iowa 1991)). The doctrine is based on a public

policy against reopening matters which have already been decided. Id.

(citing Wolfe v. Graether, 389 N.W.2d 643, 651 (Iowa 1986)). Thus, issues

decided by an appellate court generally cannot be reheard, reconsidered,

or relitigated.   Id. (citing 5 C.J.S. Appeal and Error § 975, at 476–77

(1993)). The appellate court decision is final as to all questions decided

and the trial court is obligated to follow that decision. Id. (citing 5 C.J.S.

Appeal and Error § 975, at 476–77).
                                     8

      The law of the case doctrine does not apply to the present case

because we were not asked in Bahl I to determine the meaning of

“manufactured home” as the term is used in section 414.28A.             The

doctrine applies “only to those questions that were properly before us for

consideration and passed on” and “[a] question not passed on is not

included” under the doctrine.     In re Lone Tree Cmty. Sch. Dist., 159
N.W.2d 522, 526 (Iowa 1968) (citations omitted). Thus, we now turn to

section 414.28A and the meaning of “manufactured home.”
      B.     Iowa Code Section 414.28A

      Section 414.28A states “[a] city shall not adopt or enforce zoning or

subdivision regulations or other ordinances which disallow or make

infeasible the plans and specifications of land-leased communities

because the housing within the land-leased community will be

manufactured housing.”       A land-leased community is any property

“under     common   ownership    upon    which   ten   or   more   occupied

manufactured homes are harbored . . . .” Iowa Code § 414.28A. Section

414.28A does not include a definition of “manufactured homes.”          The

definition, of course, is critical to our determination of the scope of the

statute.

      “The polestar of statutory interpretation is to give effect to the
legislative intent of a statute.” State v. Schultz, 604 N.W.2d 60, 62 (Iowa

1999) (citing Harris v. Olson, 558 N.W.2d 408, 410 (Iowa 1997)). “If the

legislature has not defined words of a statute, we may refer to prior

decisions of this court and others, similar statutes, dictionary definitions

and common usage.” Iowa Dep’t of Transp. v. Soward, 650 N.W.2d 569,

571 (Iowa 2002) (citing Bernau v. Iowa Dep’t of Transp., 580 N.W.2d 757,

761 (Iowa 1998)).
                                          9

       The Bahls argue “[i]n all previous proceedings, the City, the City’s

legal counsel, the courts, and the participants in the public hearings

have    used    the   terms     ‘mobile   home’   and    ‘manufactured      home’

interchangeably, indicating a general understanding that the mobile

homes proposed by the Bahls were in fact ‘manufactured homes’ and

protected by 414.28A.”           They also point to decisions from other

jurisdictions finding the terms “mobile home” and “manufactured

housing” are synonymous. See, e.g., Wilmoth v. Wilcox, 734 S.W.2d 656,

658 (Tex. 1987) (noting in the late 1970’s, the industry began using the

term “manufactured home” instead of “mobile home”). But the cases the

Bahls cite address restrictive covenants, not the statute at issue here.

We     are   only   concerned    with     how   the   Iowa   legislature   defines

“manufactured home.” In this particular case, we need not look beyond

sections 414.28 and 414.28A because they offer enough clues to

determine the legislature’s intent.
       Section 414.28A states “[a] manufactured home located in a land-

leased community shall be taxed under section 435.22 as if the

manufactured home were located in a mobile home park.” (Emphasis

added.)      The words “as if” indicate the legislature understood the

difference between the terms manufactured home and mobile home and

did not intend “manufactured home” to include mobile homes.

       Because of the reference to section 435.22, the Bahls invite us to

consider the definitions found in chapter 435, which pertains to taxing of

mobile homes and manufactured housing in parks and communities.

We think the Bahls are reading too much into the reference to section

435.22. The statute reads “[a] manufactured home . . . shall be taxed

under section 435.22 as if the manufactured home were located in a
                                         10

mobile home park.” Iowa Code § 414.28A (emphasis added). It does not

say a manufactured home is defined in chapter 435.

      We think it makes more sense to refer to a definition within the

chapter at issue. See State v. Hawk, 616 N.W.2d 527, 529 (Iowa 2000)

(“[C]ourts are obliged to consider a challenged statute in its entirety and

in pari materia with other pertinent statutes.”). Section 414.28, which

protects manufactured homes located outside of a manufactured home

community from discrimination, defines “manufactured home.” 7 Section

414.28 states:

      As used in this section, “manufactured home” means a
      factory-built structure, which is manufactured or
      constructed under the authority of 42 U.S.C. § 5403 and is
      to be used as a place for human habitation, but which is not
      constructed or equipped with a permanent hitch or other
      device allowing it to be moved other than for the purpose of
      moving to a permanent site, and which does not have
      attached to its body or frame any wheels or axles.

Thus, the definition found in section 414.28 is limited to prefabricated

homes intended to be placed on permanent foundations.                   There is no

indication     the   legislature   intended     to   expand     the    definition   of

“manufactured home” for purposes of section 414.28A.



      7Under   section 414.28,

      A city shall not adopt or enforce zoning regulations or other ordinances
      which disallow the plans and specifications of a proposed residential
      structure solely because the proposed structure is a manufactured
      home. However, a zoning ordinance or regulation shall require that a
      manufactured home be located and installed according to the same
      standards, including but not limited to, a permanent foundation system,
      set-back, and minimum square footage which would apply to a site-built,
      single family dwelling on the same lot, and shall require that the home is
      assessed and taxed as a site-built dwelling. . . . When units are located
      outside a manufactured home community or mobile home park,
      requirements may be imposed which ensure visual compatibility of the
      permanent foundation system with surrounding residential structures.
                                           11

       In Bahl I, we said “it is instructive in our search for the meaning of

section 414.28A to consider what the legislature intended when it

enacted section 414.28.” Bahl I, 656 N.W.2d at 342. This is because

sections 414.28A and 414.28 are “very similar.” Id. at 341. We said:

       There appears to be very little difference between section
       414.28 and section 414.28A with respect to the operative
       language. The primary distinction of course is that section
       414.28 applies to “residential structure[s]” whereas section
       414.28A governs “land-leased communities.”

Id. at 342. Therefore, it is logical to use the definition of “manufactured

home” found in section 414.28 to interpret section 414.28A. When we

do, it is obvious the legislature only intended section 414.28A to protect

foundation-ready prefabricated housing from discrimination. 8                        Our

decision in Bahl I supports this conclusion. There, we said:

       [T]he plain language of section 414.28A . . . reveals a
       legislative intent to require equal treatment of land-leased
       communities that are composed of manufactured homes
       with similar communities composed of site-built housing.
       Our interpretation of section 414.28A does not mean the City
       must allow mobile home parks in all zoning districts. Nor
       does it mean the City cannot regulate manufactured housing
       developments. The statute merely mandates that land-
       leased communities of manufactured housing be allowed in
       any district in which similar communities of site-built
       housing are allowed, under the same terms and conditions
       imposed on such developments containing traditional
       housing.




        8In Bahl I, we said “the Asbury zoning ordinance contravenes section 414.28A by

relegating ‘mobile home parks,’ not all condominium-type communities, to R-4 zoning
districts.” Bahl I, 656 N.W.2d at 345 (emphasis added). We used the term “mobile
home parks” only because that was the term Asbury used in its zoning ordinance in
effect at the time of the previous litigation. According to Asbury, under its prior zoning
ordinance manufactured homes (i.e. the foundation-ready kind) were included within its
broad definition of “mobile homes.” In contrast to the prior zoning ordinance, Asbury’s
current ordinance treats “mobile homes” and “manufactured homes” as mutually
exclusive. We did not imply in Bahl I that prefabricated homes with hitches, wheels,
and/or axles are protected under section 414.28A.
                                    12

Id. at 345 (emphasis added). Thus, Asbury’s zoning ordinance requiring

only foundation-ready homes be given the same treatment as site-built

homes and relegating prefabricated homes with hitches, wheels, and/or

axles to PUD R-3 and PUD R-4 is permissible. As the district court said,

      Iowa has never protected housing that comes with a
      permanent hitch and axles. To the extent mobile homes
      come with permanent hitches and axles, they have never
      been a protected form of housing in Iowa and were, in fact,
      specifically excluded from protected status.

We affirm the district court’s judgment.
      IV.    Conclusion

      Section 414.28A requires land-leased communities that are

composed of manufactured homes be treated equally to similar

communities composed of site-built housing.         Manufactured homes

means foundation-ready prefabricated homes.        The statute does not

apply to mobile homes—the kind of housing with hitches, wheels, and/or

axles. Thus, Asbury may limit mobile home parks to high density PUD

zoning districts.

      AFFIRMED.

      All justices concur except Appel, J., who takes no part.